         Case 1:19-cv-09513-JGK Document 25 Filed 01/31/20 Page 1 of 1
                                                             ,·   I,.)




                                                    [:LlC~RCNICALL Y FilED
                                                    L<)L,#
UNITED STATES DISTRICT COURT                        DATE -FI_L_E_D_:_-_-]_~~--~--~-~::
SOUTHERN DISTRICT OF NEW YORK

CHRISTINE FERNANDEZ,
                                                   19cv9513 (JGK)
                        Plaintiff,
                                                  MEDIATION REFERRAL
             - against -                          ORDER

219 DOMINICAN VALLE CORP et al.,

                        Defendants.

JOHN G. KOELTL, District Judge:

     It is ordered that this case is referred for mediation to

the Court's Alternative Dispute Resolution program of mediation.

Local Rule 83.9 shall govern the mediation, and the parties are

directed to participate in the mediation in good faith.

     The parties should report to the Court on the status of the

case within seven days of the conclusion of the mediation. If

there is no settlement, the parties should submit a Rule 26(f)

report at the same time they give the Court a status update.

SO ORDERED.

Dated:      New York, New York
            January 30, 2020
                                       ~ {!(90Zrf:
                                                 John G. Koeltl
                                          United States District Judge
